DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of ODS filed 04/12/2022 and 11/29/2021.
Original claims 1-10 are pending.

Priority
This application is a continuation of 16/306,404 filed 11/30/2018 now US 11207346 B2, which is a 371 of PCT/NL2017050376 filed 06/07/2017, and which claims benefit of Netherlands application 2016909 filed 06/07/2016.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Block et al. (US 6,299,913 B1).
Claim 1 is a product claim that comprises potassium and sodium with a potassium to sodium ratio of about 65:35 to about 95:05.   The composition has osmolarity of between about 100 and 320 mosm/L. 
For claim 1, Block discloses composition comprising potassium and sodium, potassium: sodium ratio is 1-5:1 (see the whole document with emphasis on the abstract, column 4, lines 5-10).   The ratio of 1-5: 1 includes 2:1. 3:1, 4:1 and 5:1 anticipates the range of 65:35, which is about 1.8:1 to 95:0.5 which is 190:1.   The claimed ranges 65:35 (1.8:1) indicates that potassium is always greater than sodium.   A ratio of 2:1 or 3:1 or 4:1 or 5:1 anticipates the composition.   Osmolarity is the concentration of particles dissolved in a fluid.   Therefore, because the ratio of potassium to sodium in Block anticipates the claimed ratio, it flows that the osmolarity of the composition of Block would inherently be the same as the claimed osmolarity of the composition of claim 1.
For claim 2, the composition of Block contains magnesium (see the whole document with emphasis on the abstract, column 4, lines 38, 46-48; column 5, lines 16, 28; column 11, line 5; claims 4, 10-12 and 16), bicarbonate (see the whole document with emphasis on the abstract; column 4, line 12). 
For claims 3-6, the composition of Block contains amino acids ingredients singly or combination, and the amino acids are alanine, histidine, proline, glutamate (column 6, lines 56-61) with amino acids meeting the limitation of the gluconeogenic precursor of claim 3, and the amino acids alanine, histidine and glutamate meet the limitation of amino acids of claim 4 and 5 and 6.
For claim 7, the composition of Block contains sucrose meeting the limitation of claim 7.
For claims 8-9, the composition of Block contains bicarbonate which is an alkalinizing and hence anticipates claim 8 and the bicarbonate of claim 9.
For claim 10, Block teaches a concentrate and the composition of Block anticipates the composition of claim 1, it would be inherent that the concentrate of Block would also be more concentrated that the diluted composition. In column 5, lines 60-65, 6.9 kg of the energy concentrate and 2.1 Kg of the protein concentrate is combined with 6.4 kg com silage, 17 kg alfalfa silage and 1 kg alfalfa hay resulting in dilution of the concentrate by about 3.5 time such that the energy concentrate and the protein concentrate is about 3.5 times more concentrated that the feed stock.
Therefore, Block teaches all the elements of claims 1-10.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 16-21 and 27-28 of U.S. Patent No. 11207346 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the composition in issued claims 1-9 and the composition used in issued claims 1, 16-21 and 27-28 anticipate the examined composition.   The examined composition is not claimed as a liquid or solid. 

Prior art Made of Record:
Robergs et al. US 20020110621 Al: Robergs teaches composition comprising potassium, sodium, glycerol and vitamins; in Robergs, the amount of sodium is always greater than the amount of potassium in the composition (see the whole document with emphasis on paragraphs [0020]-[0021], Example I and Example 2).
Mathewson US 20050095271 Al: Mathewson discloses composition that
comprises carbohydrates, electrolytes, anti-oxidants, vitamins and amino acids (see the
whole document with emphasis on the abstract). The electrolytes included are potassium
and sodium (abstract; paragraph [0031 and Table 3). The sodium is higher than the potassium.
Schaefer et al US 5,505,968: Schaefer discloses nutrient composition for
livestock. The composition comprises amino acid, potassium, sodium, and bicarbonate
(see the whole document with emphasis on the abstract; formulation in Table on column
7). However, the amount of sodium is higher than or equal to that of potassium (see
column 2, lines 37-54; column 4, lines 54-65; column 5, lines 5-17, 24-28 and column 7, lines 1-25).
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594. The examiner can normally be reached 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLESSING M FUBARA/Primary Examiner, Art Unit 1613